UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JOHN VIDUREK, et al.,

                                     Plaintiff,
       vs.                                                          1:18-cv-392
                                                                    (MAD/TWD)
GOVERNOR ANDREW M. CUOMO; JOHN J.
FLANAGAN, Majority Leader Senator – Served on
behalf of the entire Senate; and ASSEMBLYMAN
CARL E. HEASTIE, N.Y.S. Assembly Speaker –
Served on behalf of the entire Assembly,

                                     Defendants.


APPEARANCES:                                         OF COUNSEL:

JOHN VIDUREK
3979 Albany Post Road
Hyde Park, New York 12538
Plaintiff pro se

OFFICE OF THE NEW YORK                               MICHAEL G. MCCARTIN, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiff John Vidurek, on behalf of himself and thirty-three others (collectively,

"Plaintiffs") commenced this action pro se on April 2, 2018, against Defendants Governor

Andrew Cuomo, Senator John Flanagan and the entire New York State Senate, and Assemblyman

Carl Heastie and the entire New York State Assembly (collectively, "Defendants"). See Dkt. No.

1. Plaintiffs allege Defendants violated their Second Amendment rights by enacting state
regulations on the sale, possession, and use of firearms and ammunition. See Dkt. No. 1 at ¶ 500.

        In a Memorandum-Decision and Order dated October 9, 2018, the Court dismissed

Plaintiffs' claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to

state a claim. See Dkt. No. 28. On November 1, 2018, Plaintiffs filed a motion for

reconsideration, alleging, among other things, that the Court applied the incorrect standard of

review when ruling on Defendants' motion to dismiss, and that Plaintiffs' claim should not be

subject to collateral estoppel. See Dkt. No. 31. Defendants filed a letter brief in opposition to

Plaintiffs' motion on November 8, 2018. See Dkt. No. 32. Currently before the Court is

Plaintiffs' motion for reconsideration.

                                          II. BACKGROUND

        For a complete recitation of the relevant background, the Court refers the parties to the

Memorandum-Decision and Order filed October 9, 2018.

                                          III. DISCUSSION

A.      Plaintiffs' Motion for Reconsideration is Untimely

        A motion for reconsideration must be filed and served "no later than FOURTEEN DAYS

after the entry of the challenged judgment, order, or decree." N.D.N.Y. L.R. 7.1(g) (emphasis in

original).

        Here, Plaintiffs filed their motion for reconsideration on November 1, 2018, twenty-three

days after the Court issued the Order Plaintiffs' were objecting to. Dkt. Nos. 28, 31.

Accordingly, Plaintiffs' motion for reconsideration was untimely and must be denied.

B.      Motion for Reconsideration

        The standard for granting a motion for reconsideration is strict. See Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). A motion for reconsideration should not be

                                                  2
granted if the moving party "seeks solely to relitigate an issue already decided." Id. at 257. "In

this district, there are only three circumstances under which a court will grant a motion for

reconsideration: '(1) an intervening change in controlling law; (2) the availability of new

evidence; or (3) a need to correct a clear error of law or prevent manifest injustice.'" Shaughnessy

v. Garrett, No. 5:06-CV-103, 2011 WL 1213167, *1 (N.D.N.Y. Mar. 31, 2011) (citing Taormina

v. Int'l Bus. Machs. Corp., No. 1:04-CV-1508, 2006 WL 3717338, *1 (N.D.N.Y. Dec. 14, 2006)).

       Here, Plaintiffs disagree with the Court's application of the Federal Rules of Civil

Procedure and civil law in general, and argue the only valid law is natural or common law. See

Dkt. No. 31. Such "simple difference of opinion, no matter how deep it runs, will not warrant

reconsideration." United States v. Chiochvili, 103 F. Supp. 2d. 526, 528 (N.D.N.Y. 2000). Aside

from this disagreement, Plaintiffs make no assertions that there has been an intervening change in

the controlling law, nor do they allege there is newly available evidence. See Dkt. No. 31.

        Finally, the Court finds no clear error or injustice in the October 9, 2018 Memorandum-

Decision and Order. The Court appropriately employed the Twombly/Iqbal plausibility standard

of review when it determined Plaintiffs' complaint should be dismissed. See Dkt. No. 28; Bell Atl.

Corp. v. Twombly, 550 U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009). Further, the

Court is not limited by Defendants' failure to file an answer. Defendants may file a motion

asserting Plaintiffs' failure to state a claim prior to filing an answer. See Fed. R. Civ. P. 12(b).

       Under the appropriate standard of review, the Court correctly determined that Plaintiffs'

complaint was insufficient and that Defendants' motion to dismiss should be granted. Regardless

of whether or not Plaintiffs are "sovereign citizens," their challenges to New York State's firearm-

related regulations are meritless. Plaintiffs' allege that the New York SAFE Act and various

sections of the "N.Y.S. Code" are "legislative infringements upon the [S]econd Amendment," and

                                                   3
as such are "null and void," but they state no legal basis upon which they are entitled to relief.

Dkt. No. 1 at ¶ 500. Plaintiffs' arguments based on common or natural law provide no basis for

relief in federal court and the Court correctly determined Plaintiffs' claims lack plausibility.

       Accordingly, the Court finds that Plaintiffs' motion for reconsideration should be denied

on this alternative ground.

C.     Collateral Estoppel

       Federal courts may take judicial notice of state court decisions, and are required to give

the same preclusive effect to state court judgments. See Colon v. Holdridge, No. 9:13-CV-1546,

2015 WL 1730240, *6 (N.D.N.Y. Apr. 14, 2015) (citing Pacherille v. Burns, 30 F. Supp. 3d 159,

161 (N.D.N.Y. 2014)); McLaughlin v. Governor's Office of Emp. Relations, 739 F. Supp. 97, 105

(N.D.N.Y. 1990) (quoting Kremer v. Chemical Const. Corp., 459 U.S. 461, 466 (1982)). New

York law bars relitigation of a matter "if: (1) the issue as to which preclusion is sought is identical

to the issue decided in the prior proceeding, (2) the issue was necessarily decided in the prior

proceeding, and (3) the litigant who will be held precluded had a full and fair opportunity to

litigate the issue in the prior proceeding." McLaughlin, 739 F. Supp. at 105 (citing Capital Tel. v.

Pattersonville Tel., 56 N.Y.2d 11, 17 (1982); Ryan v. N.Y. Tel. Co., 62 N.Y.2d 494, 500-01

(1984)).

       In the October 9, 2018 Memorandum-Decision and Order, the Court properly found that

Plaintiffs' claims were barred under the doctrine of collateral estoppel. See Dkt. No. 28.

Plaintiffs incorrectly assert that because their state claim was dismissed before discovery, they

have not had the opportunity to fully and fairly litigate it. See Dkt. No. 31 at 7. If the state court

had committed any errors, such as failing to permit warranted discovery, the state court decision

would be subject to appeal. See McLaughlin, 739 F. Supp. at 106. As Plaintiffs did not appeal

                                                   4
the state court decision, Plaintiffs "cannot now contend, in this court, that the state court was not a

full and fair forum." Id.

       Moreover, it is clear that Plaintiffs' state and federal court cases have identical issues. In

2013, Plaintiff Vidurek and others filed a lawsuit against the same Defendants named in the case

currently before the Court. Mongielo v. Cuomo, 40 Misc. 3d 362 (N.Y. Sup. Ct. 2013). Their

complaint similarly alleged that common law is the "real law," and that Defendants abused their

power, failed to abide by their duties to the public, and violated the Second Amendment rights of

New Yorkers when they passed various "state laws regulating the sale, possession[,] and use of

firearms and ammunition." Id. at 364.

       The state court then necessarily decided the issue, finding that Plaintiffs' claim was

"refuted directly by precedent of the United States Supreme Court," New York State Courts, and

the Second Circuit. Id. at 365. Here, the Court finds Plaintiffs are suing the same parties, under

the same theory, for the same reason, on an issue already decided by the state court in 2013.

       Accordingly, Plaintiffs' complaint was properly dismissed on this alternative ground.

                                        IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiffs' motion for reconsideration is DENIED; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: June 21, 2019
       Albany, New York


                                                   5
